KIRKPATRICK, Judge.
This is an appeal from the decision of the Trademark Trial and Appeal Board dismissing an opposition filed by the appellant, Endo Laboratories, Inc., to the appellee's application for registration of a trademark. The opposition is based upon the opposer’s prior use. The marks involved in the case are COUMADIN for the opposer and DIOCOUMINE for the applicant. The goods of both parties are anti-coagulants which are derived in part from the drug coumarin and are competitive in character.
We agree with the board that persons informed in such matters would probably recognize that the goods to which the marks were applied were derivatives of coumarin, but that fact would not be likely to give rise to confusion because, when considered in their entireties, the marks neither look nor sound alike.
The decision of the Trademark Trial and Appeal Board is affirmed.
Affirmed.